DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 6/25/2022. This Action is made FINAL.
Claims 4, 11, 17 were canceled.
Claims 1-3, 5-10, 12-16, 18-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 9-10, filed  , with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ALIEIEV (US20190088133A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 15 is/are rejected under 35 U.S.C. 103(a)(1) as being anticipated by Jiang (US PG Pub US20180349713A1) in view of ALIEIEV (US20190088133A1).

	Regarding claim 1, Jiang teaches a method, comprising: 
	detecting, by a transport, that a plurality of transports ahead of the transport are maneuvering toward a roadway position (Jiang: Para 29 “The perception module 302 may perform traffic flow detection 306 and obstruction detection 307. Traffic flow detection 306 may include observing various objects to determine various traffic flows. As described above, the perception module 302 may analyze one or more vehicles and determine various characteristics such as speed and direction. Based on this analysis, which may be used in conjunction with other data (e.g. traffic signals, real-time traffic data, etc.), the perception module 302 may perform obstruction detection 307”);
	detecting, by the transport, one or more of a pre-violation and a violation caused by the plurality of transports based on the detected maneuvering of the plurality of transports(Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line. In addition, the obstruction detection 307 may also rely on other observations in conjunction with the traffic flow detection 306. For example, the system may perceive various objects that provide an indication of a potential obstruction such as barriers (e.g. pylons), signs, flashing lights (e.g. from first responders), etc. that may be used as part of the obstruction detection analysis”; i.e. crossing over a median line encompasses an violation);
receiving, by the transport, a communication from one or more of the plurality of transports (Jiang: Para 22 “wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles, etc.”; Para 23 “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by decision system 110, especially when operating in an autonomous driving mode. Decision system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 114, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information”)…
maneuvering, by the transport, toward one or more of the pre-violation and the violation to follow the plurality of transports(Jiang: Para 42 “FIG. 5 is a diagram illustrating an example of generating a trajectory based on a traffic flow pattern of FIG. 4. As shown in diagram 500, the system may determine a driving maneuver (or driving route) based on the analyzed traffic flow pattern 403 as shown in diagram 410. Accordingly, the vehicle 101 may follow the determined driving maneuver to circumvent the obstruction 401”; Para 42 “the updated route may include utilizing additional rules (e.g. obstruction circumvention rules 321) in order to allow the vehicle 101 to partially cross the two-way traffic dividing line as part of the maneuver, which may not otherwise be allowed (at least in autonomous mode) using the typical or convention rules 320. Thus, in some embodiments, the system may override particular rules in order to circumvent the driving obstruction 401”), in response to the communication (Jiang: Para 23 “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by decision system 110, especially when operating in an autonomous driving mode. Decision system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 114, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information”) and the plurality of transports proceeding toward the one or more of the pre-violation and the violation without an identification of a change in traffic condition (Jiang: Fig. 4 & 5; Para 29 “The perception module 302 may perform traffic flow detection 306 and obstruction detection 307. Traffic flow detection 306 may include observing various objects to determine various traffic flows. As described above, the perception module 302 may analyze one or more vehicles and determine various characteristics such as speed and direction”; Para 30 “Obstruction detection 307 may include an analysis of the speed and direction of one or more vehicles to determine the existence of a driving obstruction. For example, the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line. In addition, the obstruction detection 307 may also rely on other observations in conjunction with the traffic flow detection 306. For example, the system may perceive various objects that provide an indication of a potential obstruction such as barriers (e.g. pylons), signs, flashing lights (e.g. from first responders), etc. that may be used as part of the obstruction detection analysis”; Para 48 “the system may determine a second route plan based on the detected traffic flow pattern (e.g. traffic flow pattern 403). Determining the second route plan may include determining a trajectory (e.g. trajectory 502) for the vehicle to follow as a maneuver in response to the driving obstruction. For example, the determined trajectory may be based on the speed and direction of the other vehicles”; i.e. the route plan based on the detected traffic flow pattern (maneuvering toward one or more of the pre-violation and the violation to follow the plurality of transports) with trajectory based on the speed and direction of the other vehicles (the plurality of transports proceeding toward the one or more of the pre-violation and the violation without an identification of a change in traffic condition)).
Yet Jiang do not teach … a communication from one or more of the plurality of transports, which indicates a maneuver is necessary to avoid an unsafe condition.
However, in the same field of endeavor, ALIEIEV teaches a communication from one or more of the plurality of transports, which indicates a maneuver is necessary to avoid an unsafe condition (ALIEIEV: Para 84 “As soon as a car detects the risk of a collision, this transportation vehicle triggers broadcast message with which the cooperative collision avoidance maneuver planning is started. At the same time it starts a timer with a certain deadline. This deadline timer shall be selected such that no significant changes happen on the road within this time, i.e., it is at most in the region of a few seconds. Right after the trigger message has been sent, the same transportation vehicle sends via broadcast its 4-dimensional tensor of its own estimated driving hose which includes the possible trajectories to go. At this moment all other transportation vehicles in the vicinity, which received the corresponding message evaluate the relevance of this maneuver for themselves”; i.e. a communication from one or more of the plurality of transports (broadcast message from car with the risk of a collision) which indicates a maneuver is necessary to avoid an unsafe condition (possible trajectories to go to avoid collision)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Jiang with the feature of a communication from one or more of the plurality of transports, which indicates a maneuver is necessary to avoid an unsafe condition disclosed by ALIEIEV. One would be motivated to do so for the benefit of  “The efficiency of the information exchange phase can be increased” (ALIEIEV: Para 51).

	Regarding claim 3, the combination of Jiang and ALIEIEV teaches the method of claim 1, comprising the transport not continuing maneuvering in response to only one other transport ahead maneuvering toward one or more of the pre-violation and the violation (Jiang: Para 41 “When analyzing a traffic flow pattern, the system may invoke various safety protocols. One such protocol may include utilizing a threshold for the number of vehicles performing a maneuver. For example, if only a single (or few) vehicles perform a particular maneuver, it may not necessarily be a safe maneuver and may occur based on a particular driver's unsafe decision or violation. Moreover, the system may also rely on additional observations such as a traffic officer directing traffic, or specialized barriers that may have been erected in response to the obstruction”; i.e. rely on additional observations encompasses not continuing maneuvering).

	As per claim 8, it recites a transport having limitations similar to those of claim 1 and therefore is rejected on the same basis. Jiang further teaches a processor (Jiang: Para 51 “system 1500 includes processor 1501, memory 1503, and devices 1505-1508 via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general-purpose processors such as a microprocessor, a central processing unit (CPU), or the like.; and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to (Jiang: Para 39 “some or all of modules (or systems) shown in FIG. 3 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device, loaded into memory, and executed by one or more processors”) perform the functions.  

	As per claim 10, it recites a transport having limitations similar to those of claim 3 and therefore is rejected on the same basis.

	As per claim 15, it recites non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Jiang further teaches a non-transitory computer readable medium comprising instructions(Jiang: Para 57 ‘’Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., component, module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein.”), that when read by a processor, cause the processor to perform (Jiang: Para 39 “some or all of modules (or systems) shown in FIG. 3 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device, loaded into memory, and executed by one or more processors”) perform the functions.  


Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of ALIEIEV (US20190088133A1) further in view of Ayesh (US PG Pub US20200062237A1).

In regards to claim 2, the combination of Jiang and ALIEIEV teaches method of claim 1,
Yet the combination of Jiang and ALIEIEV do not teach the transport not continuing maneuvering in response to one of the other transports being an emergency vehicle providing an emergency response indication.
However, in the same field of endeavor, Ayesh teaches the transport not continuing maneuvering in response to one of the other transports being an emergency vehicle providing an emergency response indication (Ayesh: Para 42 “The operations of process 200 may be further applied to emergencies which may include various situations. For instance, the emergency situation may include emergency vehicles are nearby by detecting flash light and/or siren using the exterior camera 184 and/or microphone by way of the BSM 180. The computing platform may further detect the emergency vehicle using the beacon 188. For instance, the computing platform 104 may detect flash light from an emergency behind or near the vehicle 102, indicating the vehicle 102 should stop or yield”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and ALIEIEV with the feature of the transport not continuing maneuvering in response to one of the other transports being an emergency vehicle providing an emergency response indication disclosed by Ayesh. One would be motivated to do so for the benefit of “improve the user's chance to safely maneuver the vehicle” (Ayesh: Para 40).

As per claim 9, it recites a transport having limitations similar to those of claim 2 and therefore is rejected on the same basis.

In regards to claim 16, the combination of Jiang and ALIEIEV teaches The non-transitory computer readable medium of claim 15, one of the transport not continuing maneuvering in response to … only one other transport ahead is maneuvering toward one or more of the pre-violation and the violation (Jiang: Para 41 “When analyzing a traffic flow pattern, the system may invoke various safety protocols. One such protocol may include utilizing a threshold for the number of vehicles performing a maneuver. For example, if only a single (or few) vehicles perform a particular maneuver, it may not necessarily be a safe maneuver and may occur based on a particular driver's unsafe decision or violation. Moreover, the system may also rely on additional observations such as a traffic officer directing traffic, or specialized barriers that may have been erected in response to the obstruction”; i.e. rely on additional observations encompasses not continuing maneuvering)..
Yet the combination of Jiang and ALIEIEV do not teach the transport not continuing maneuvering in response to one of the other transports being an emergency vehicle providing an emergency response indication.
However, in the same field of endeavor, Ayesh teaches the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication (Ayesh: Para 42 “The operations of process 200 may be further applied to emergencies which may include various situations. For instance, the emergency situation may include emergency vehicles are nearby by detecting flash light and/or siren using the exterior camera 184 and/or microphone by way of the BSM 180. The computing platform may further detect the emergency vehicle using the beacon 188. For instance, the computing platform 104 may detect flash light from an emergency behind or near the vehicle 102, indicating the vehicle 102 should stop or yield”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and ALIEIEV with the feature of the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication disclosed by Ayesh. One would be motivated to do so for the benefit of “improve the user's chance to safely maneuver the vehicle” (Ayesh: Para 40).

Claim 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of ALIEIEV (US20190088133A1) further in view of Mori (US PG Pub US20070293996A1).

In regards to claim 5, the combination of Jiang and ALIEIEV teaches wherein the detecting further comprises: detecting one or more of the plurality of transports are proceeding in a same direction as the violation (Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line”; Para 40 “FIG. 4 is a diagram illustrating an example of analyzing a traffic flow pattern according to one embodiment of the disclosure. As shown in diagram 400, in response to a driving obstruction 401, one or more other vehicles 101B may create a traffic flow pattern 403 to circumvent the obstruction”; i.e. Fig. 4 indicate the vehicles are heading in the same direction)
Yet the combination of Jiang and ALIEIEV do not teach oncoming traffic is stopped.
However, in the same field of endeavor, Mori teaches oncoming traffic is stopped (Mori: Fig. 7D; Para 147 “Once the block position 61B is created, thereafter transmission of the travel permission command for traveling in the section including the block position 61B, from the communication device 42 of the monitor station 40 to each of the unmanned vehicles traveling the opposite lane 52 is stopped (step 301)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and ALIEIEV with the feature of oncoming traffic is stopped by Mori. One would be motivated to do so for the benefit of “conveyance efficiency and work efficiency can be improved while securely ensuring the safety” (Mori: Para 187).

As per claim 12, it recites a transport having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 18, it recites non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claim 6-7, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of ALIEIEV (US20190088133A1) further in view of Wang (US PG Pub US20180299283A1).

In regards to claim 6, the combination of Jiang and ALIEIEV teaches method of claim 1,
Yet the combination of Jiang and ALIEIEV do not teach receiving one or more of a notification and a camera image from one or more of the plurality of transports ahead; and in response to the transport receives one or more of a notification and a camera image, maneuvering the transport.
	However, in the same field of endeavor, Wang teaches receiving one or more of a notification and a camera image from one or more of the plurality of transports ahead (Wang: Fig. 3; Para 14 “The system also includes a vehicle data server 150 configured to send and receive route information between vehicles 102, event responders 126, mobile devices, and other entities. The vehicle data server 150 may receive, send, and aggregate vehicle routes affected by the event. The vehicle data server 150 may perform recognition of raw gesture data to determine route changes desired by the event responder 126. The body position sensor 124, vehicle 102 of the responder 126, or vehicles 102 near the event may be configured to determine the gesture or transmit gesture data to the server 150”; i.e. route information and gesture data encompasses notification and a camera image); and 
in response to the receiving: maneuvering the transport (Wang: Para 25 “The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from vehicles 102. A threshold may be reached where a substantial portion of the routes 142, 144 received by the server 150 are different than the route directed by the event responder 126. Instead of continuing to send the original travel path 142, the server may begin sending a travel path update including the proposed route 144. If the vehicles 102 are autonomous, the vehicles 102 may be automatically directed to follow the updated route 144. The proposed vehicle routes 144 may include turns, U-turns, or other directional changes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and ALIEIEV with the feature of receiving one or more of a notification and a camera image from one or more of the plurality of transports ahead; and in response to the transport receives one or more of a notification and a camera image, maneuvering the transport disclosed by Wang. One would be motivated to do so for the benefit of “updating the detour instructions to alter the travel path based on the proposed vehicle routes such that autonomous vehicles operate to follow the altered travel path.” (Wang: Para 4).

In regards to claim 7, the combination of Jiang and ALIEIEV teaches method of claim 1,
Yet the combination of Jiang and ALIEIEV do not teach receiving one or more of a notification and a camera image from one or more of  the plurality of transports ahead; in response to the receiving: determining the notification or camera image indicates a traffic accident and detouring the transport away from the pre-violation and the violation.
	However, in the same field of endeavor, Wang teaches receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead ahead (Wang: Para 14 “The system also includes a vehicle data server 150 configured to send and receive route information between vehicles 102, event responders 126, mobile devices, and other entities. The vehicle data server 150 may receive, send, and aggregate vehicle routes affected by the event. The vehicle data server 150 may perform recognition of raw gesture data to determine route changes desired by the event responder 126. The body position sensor 124, vehicle 102 of the responder 126, or vehicles 102 near the event may be configured to determine the gesture or transmit gesture data to the server 150”; i.e. route information and gesture data encompasses notification and a camera image); and 
	in response to the receiving: 
		determining the notification or camera image indicates a traffic accident(Wang: Para 24 “Referring to FIG. 3, multiple travel paths 140, 142, 144 are shown for vehicles 102. The responder vehicle 104 is stopped along the vehicle 102 travel path 140 due to an event 146. The server 150 or vehicles 102 may be notified of the event 146 by the responder 126, the responder vehicle 104, or another means.”); and 
		detouring the transport away from the pre-violation and the violation (Wang: Para 24 “The event responder 126 directs the oncoming vehicles 102 to follow detour 142, which includes a travel path that avoids the location of the event. The detour 142 may be sent to the server 150 and disseminated to vehicles 102 in the vicinity of the event or affected by the event to ensure the detour 142 is followed. For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150. The server 150 may also take into consideration gesture information sent to the server 150”).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Jiang with the feature of receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead; and in response to the transport receives one or more of a notification and a camera image, maneuvering the transport disclosed by Wang. One would be motivated to do so for the benefit of “updating the detour instructions to alter the travel path based on the proposed vehicle routes such that autonomous vehicles operate to follow the altered travel path.” (Wang: Para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and ALIEIEV with the feature of receiving one or more of a notification and a camera image from one or more of the plurality of transports ahead; in response to the receiving: determining the notification or camera image indicates a traffic accident and detouring the transport away from the pre-violation and the violation disclosed by Wang. One would be motivated to do so for the benefit of “updating the detour instructions to alter the travel path based on the proposed vehicle routes such that autonomous vehicles operate to follow the altered travel path.” (Wang: Para 4).

As per claim 13, it recites a transport having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 14, it recites a transport having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 19, it recites non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 20, it recites non-transitory computer readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668